COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 BRIAN ANTHONY GAMERO,                                        No. 08-15-00280-CR
                                               '
                            Appellant,                          Appeal from the
                                               '
 v.                                                         Criminal Dist Court No. 1
                                               '
 STATE OF TEXAS,                                            of El Paso County, Texas
                                               '
                           State.              '              (TC# 20140D02777)


                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until February 6, 2016. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Evangelina Morales, Court Reporter for the Criminal District

Court No. 1, for El Paso County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before February 6, 2016.

       IT IS SO ORDERED this 22nd day of December, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.